Citation Nr: 1435052	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-07 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 10 percent rating for bilateral hearing loss effective from April 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1964 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record. 

The Board remanded this case for additional development in May 2012.  The directives of the Board's remand having been accomplished, the case is now returned for appellate review.

The Board refers a raised but undeveloped claim for an increased rating for bilateral hearing loss to the RO for initial adjudication. 


FINDINGS OF FACT

1.  In a January 2009 rating decision, the RO reduced the rating for service-connected bilateral hearing loss from 10 percent to 0 percent, effective April 1, 2009; the 10 percent rating had been in effect since May 25, 2006, less than five years. 

2.  The evidence at the time of the rating reduction demonstrated that the Veteran's hearing loss disability had improved.

3.  The Veteran's bilateral ear hearing loss is manifested by no more than Level I for the right ear and Level II for the left ear.





CONCLUSION OF LAW

The reduction of a 10 percent rating for bilateral hearing loss to 0 percent was proper.  38 U.S.C.A. §§ 1155, 5112 (West 2002 & Supp. 2013); 38 C.F.R. § 3.105(e), 3.344(c) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Although the present appeal arises from VA action to reduce the Veteran's assigned service-connected disability rating for bilateral hearing loss, the record shows he was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate an increased rating claim by correspondence dated in July 2008. 

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision. 38 C.F.R. § 3.159. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In the context of an examination conducted for purposes of rating a hearing disability, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); see also VBA Fast Letter 08-33 (Oct. 10, 2008).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. VA audiometric examinations for rating purposes are to be conducted without the use of hearing aids. 38 C.F.R. § 4.85(a) (2013).  VA examinations were provided in September 2006, August 2008, and June 2012, which, collectively, addressed all functional impairment associated with the Veteran's hearing loss disability including the Veteran's lay statements regarding his hearing difficulties.  As these examinations were based upon review of the claims folder, and thoroughly discuss the nature and severity of the Veteran's disability, the examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2.

The Veteran was provided an opportunity to set forth his contentions during the November 2011 hearing before the undersigned Veterans Law Judge.  In this regard, the Board notes that in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that there are two duties imposed by 38 C.F.R. § 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked are not impacted by the Veteran's receipt of letter that complies with VA's duty to notify.  In this case, during the Board hearing, testimony was elicited regarding the elements that were lacking to substantiate the claim and the Veteran and his representative demonstrated actual knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran understood the criteria necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  Further, a review of the record also reveals no assertion, by the Veteran or his representative, that VA or the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing. 

Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO granted service connection for bilateral hearing loss in September 2006 assigning a 10 percent rating, effective May 25, 2006.  Less than one year later, in June 2006, the Veteran requested a re-examination for his hearing loss.  The RO noted that a March 2007 VA audiogram reflected that his hearing had improved since the last VA examination in September 2006, but that it was unable to propose a decrease in his evaluation since it was not known if the speech discrimination scores were obtained utilizing the Maryland CNC Word List.  In June 2008, the Veteran requested to reopen his claim for service-connected bilateral hearing loss based on recent audiology examination.  The RO provided another examination in August 2008, and found that the Veteran's hearing loss disability had actually improved.  

The Veteran was provided with notice of the RO's intent to decrease the Veteran's disability rating for his bilateral hearing loss disability from 10 to 0 percent in a September 2008 proposed rating decision.  Subsequently, in a January 2009 rating decision, the RO decreased the disability rating for the bilateral hearing loss disability from 10 to 0 percent, effective April 1, 2009.  

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  In this case, there has not been any material change in the disability level and a uniform rating is warranted. 

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  VA must also notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e). 

After completing the predetermination procedures, VA must send the Veteran written notice of the final action, which must set forth the reasons for the action and the evidence upon which the action is based.  Where a reduction of benefits is found warranted and the proposal was made under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2). 

The Veteran bears the burden of presenting and supporting his claim for benefits. See 38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  See id.  

In the present case, a September 2008 rating decision proposed the reduction of the schedular rating for the Veteran's bilateral hearing loss from 10 percent to 0 percent.  The Veteran was notified of the proposed action in a September 2008 letter and was given the required 60 days to present additional evidence before the RO subsequently implemented the rating reduction, effective April 1, 2009.  The RO then notified the Veteran of the action taken and his appellate rights in a January 2009 letter.  As such, VA met the due process requirements under 38 C.F.R. § 3.105(e) and (i). 

The Board must now consider whether the reduction in rating was proper.  As noted above, the 10 percent evaluation was assigned with an effective date of May 25, 2006 and the reduction to 10 percent was made effective April 1, 2009.  As such, the 10 percent evaluation was in effect for less than five years and the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply.  Therefore, a single reexamination disclosing improvement in the disability is sufficient to warrant reduction in a rating.  See 38 C.F.R. § 3.344 (c).  In addition, it must also be determined that any such improvement also reflects an improvement in the Veteran's ability to function under ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10; Brown v. Brown, 5 Vet. App. 413, 420-21 (1993). 

The RO proposed reducing the Veteran's rating for bilateral hearing loss from 10 percent to 0 percent based on an August 2008 VA examination report.  

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness. 38 C.F.R. § 4.85.  When impaired hearing is service connected in one ear only, the non- service-connected ear will be assigned a designation of level I from Table VII. 38 C.F.R. § 4.85(f).

The provisions of section 4.86 address exceptional patterns of hearing loss, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz. 38 C.F.R. § 4.86.

The Veteran was examined in conjunction with his original claim for service connection for hearing loss in September 2006.  The results of the September 2006 QTC audiogram show an average pure tone threshold of 43 decibels in both ears with speech recognition ability of 68 percent.  Table VI indicates a numeric designation of IV for both ears.  The point of intersection on Table VII reflects that the level of hearing loss is consistent with a 10 percent evaluation.  Exceptional patterns of hearing impairment were not indicated.

As noted above, the Veteran submitted a claim for an increased rating for hearing loss in June 2008 and underwent a VA audiological examination in August 2008.  The results of the August 2008 audiogram show an average pure tone threshold of 35 decibels in the right ear with speech recognition ability of 96 percent, and an average pure tone threshold of 39 in the left ear with speech recognition of 88 percent.  Table VI indicates a numeric designation of I for the right ear, and II for the left ear.  The point of intersection on Table VII reflects that the level of hearing loss is consistent with a 0 percent evaluation.  Exceptional patterns of hearing impairment were not indicated.  The Veteran reported that his greatest hearing difficulty involved television, groups, speech in the car, and speech with noise.

At his November 2011 hearing the Veteran testified that his ability to understand speech discrimination tests varied depending on the person administering the test. The Veteran and his spouse testified that they believed his hearing had not recently improved and, in fact, had actually gotten worse.  The Veteran provided several lay statements in August 2007 from his spouse and co-workers who attested to his hearing difficulties.

After the Board remanded this case for another VA examination to address the Veteran's hearing loss including his functional impairment in daily activities, a VA audiology examination was provided in June 2012.  The results of the June 2012 audiogram show an average pure tone threshold of 40 decibels in the right ear with speech recognition ability of 96 percent, and an average pure tone threshold of 43 in the left ear with speech recognition of 88 percent.  Table VI indicates a numeric designation of I for the right ear, and II for the left ear.  The point of intersection on Table VII reflects that the level of hearing loss is consistent with a 0 percent evaluation.  Exceptional patterns of hearing impairment were not indicated.  The examiner noted that the Veteran reported difficulties discriminating words during conversations.  The examiner determined that the speech recognition testing indicated that current hearing loss would have minimal impact on the Veteran's day-to-day function.

The medical evidence shows that the Veteran's hearing loss disability actually improved from examination in September 2006 to the examinations in August 2008 and June 2012.  While the Veteran has stated that his hearing loss worsened since he was evaluated in September 2006, the objective findings demonstrate that the Veteran should be able to hear better and thus improve his ability to function under ordinary conditions of life and work.  See 38 C.F.R. §§ 4.2, 4.10; Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).  Thus, the reduction from 10 to 0 percent, effective April 1, 2009 was proper.  The Veteran's and his wife's statements that his hearing is worse than it was in 2006 are not credible when compared to the objective medical findings dated in August 2008 and June 2012.  

For all the foregoing reasons, the Board finds that the reduction of the Veteran's disability rating for bilateral hearing loss from 10 to 0 percent, effective April 1, 2009 was proper.  


ORDER

Entitlement to restoration of a 10 percent rating for bilateral hearing loss effective from April 1, 2009 is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


